In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00286-CV

TERRY L'AMBER-HOPE AND                      §   On Appeal from County Court at Law No. 3
AMERICAN MEDICAL RESPONSE, INC.,
Appellants                                  §   of Tarrant County (2020-005868-3)

V.                                          §   June 2, 2022

TABITHA STEWART, Appellee                   §   Memorandum Opinion by Justice Kerr


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order denying

Appellants Terry L’Amber-Hope and American Medical Response, Inc.’s motion to

dismiss is affirmed.

      It is further ordered that Appellants Terry L’Amber-Hope and American

Medical Response, Inc. must pay all costs of this appeal.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr